
	
		III
		110th CONGRESS
		1st Session
		S. RES. 349
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Reid (for himself,
			 Mrs. Boxer, Mr.
			 Durbin, Mr. Cardin,
			 Mr. Obama, Mr.
			 Leahy, Mr. Biden,
			 Mr. Kennedy, Mr. Whitehouse, Mr.
			 Harkin, Mr. Schumer,
			 Mr. Reed, Mr.
			 Dodd, Mrs. Feinstein,
			 Mr. Kohl, Mr.
			 Nelson of Florida, Ms.
			 Mikulski, Mr. Lautenberg, and
			 Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Vice President Albert Gore, Jr.,
		  and the Intergovernmental Panel on Climate Change for receiving the 2007 Nobel
		  Peace Prize, in recognition of their efforts to promote understanding of the
		  threats posed by global warming. 
	
	
		Whereas the Norwegian Nobel Committee selected Vice
			 President Albert Arnold (Al) Gore, Jr., and the Intergovernmental Panel on
			 Climate Change (IPCC) as Nobel Peace Prize Laureates for 2007, acknowledging
			 them for their efforts to build up and disseminate greater knowledge
			 about man-made climate change, and to lay the foundations for the measures that
			 are needed to counteract such change;
		Whereas the Nobel Committee found that Vice President Gore
			 became aware at an early stage of the climatic challenges the world is
			 facing, and that his strong commitment … has strengthened the
			 struggle against climate change;
		Whereas the IPCC, according to the Nobel Committee, is
			 composed of thousands of scientists and officials from more than 100 countries,
			 has sponsored research and scientific collaboration over the last 2 decades and
			 has created an ever-broader informed consensus about the connection
			 between human activities and global warming; and
		Whereas the Nobel Committee stated that Vice President
			 Gore is probably the single individual who has done most to create
			 greater worldwide understanding of the measures that need to be adopted
			 to combat global warming: Now, therefore, be it
		
	
		That the Senate honors Vice President
			 Albert Arnold Gore, Jr., and the Intergovernmental Panel on Climate Change for
			 receiving the 2007 Nobel Peace Prize, in recognition of their longstanding
			 efforts to promote understanding of the threats posed by global warming.
		
